Citation Nr: 1033301	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  08-36 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to an initial increased rating in excess of 50 
percent disabling for service-connected posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1969 to March 1971, 
and was awarded a Combat Infantryman Badge (CIB) for his service 
in Vietnam.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from an October 2007 rating decision of the Department of 
Veterans Affairs (VA), Columbia, South Carolina, Regional Office 
(RO), which granted service connection for PTSD, and assigned a 
50 percent rating effective July 19, 2007.  The Veteran disagreed 
with his rating and subsequently perfected an appeal.   

In July 2010, the Veteran testified before the undersigned Acting 
Veterans Law Judge sitting at the RO.  A copy of the hearing 
transcript is of record and has been reviewed.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran seeks an increased initial rating in excess of 50 
percent disabling for his service-connected PTSD disability.  
Further development is necessary prior to analyzing the claim on 
the merits.    

Review of the evidence of record and the Veteran's testimony 
indicates that he receives social security benefits.  See July 
2010 Board Hearing Transcript.  The Veteran also indicated that 
he will begin inpatient treatment for his PTSD disability at the 
VA Medical Center (VAMC) in Salisbury, North Carolina, beginning 
August 13, 2010, and most likely until September 23, 2010.  See 
id.  The treatment records from the Social Security 
Administration (SSA) and the Salisbury VAMC may support the 
increased rating claim for his PTSD disability, and review of the 
record reveals that these records are not associated with the 
Veteran's claims folder.  

VA is, therefore, on notice of records that may be probative to 
the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
Consequently, the Veteran's complete SSA records and inpatient 
treatment records from the Salisbury VAMC dated August 2010 to 
September 2010 should be obtained and associated with the claims 
folder.  

Further review of the evidence of record reveals that the Veteran 
last underwent a VA examination regarding his service-connected 
PTSD disability in March 2009, and the record contains subsequent 
evidence and statements from the Veteran to the effect that his 
PTSD disability has worsened (see September 2009 Private 
Treatment Report from Dr. L.J.M.; April 2010 "Statement of 
Accredited Representative in Appealed Case;" July 2010 Board 
Hearing Transcript).  Thus, the Board finds that a more 
contemporaneous VA examination is needed in order to assess the 
current severity of the Veteran's service-connected PTSD 
disability.  The fulfillment of the duty to assist requires a 
thorough and contemporaneous medical examination that considers 
prior medical examinations and treatment in order to conduct a 
complete evaluation of the Veteran's claim.  38 C.F.R. § 4.2 
(2009).  Where further evidence, or clarification of the 
evidence, is needed for proper appellate decision-making, a 
remand to the RO is required.  38 C.F.R. § 19.9(a)(1).

The Board notes that during the pendency of this appeal, in Rice 
v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for 
Veterans Claims (Court) held that a TDIU claim is part of an 
increased rating claim when such claim is raised by the record.  
The Court further held that when evidence of unemployability is 
submitted at the same time that the Veteran is appealing the 
initial rating assigned for a disability, the claim for TDIU will 
be considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  As such, the Rice case must be 
considered in readjudicating the claims on appeal.



Accordingly, to ensure that VA has met its duty to assist in 
developing the facts pertinent to the claim remaining on appeal 
and to afford full procedural due process, the case is REMANDED 
for the following actions:

1.  The AMC/RO should obtain the Veteran's 
SSA records, and associate these records 
with the claims folder.  To the extent 
there is an attempt to obtain records that 
is unsuccessful, the claims folder should 
contain documentation of the attempts 
made.  The Veteran and his representative 
should also be informed of the negative 
results, and should be given an 
opportunity to obtain the records.

2.  The AMC/RO should also obtain the 
Veteran's inpatient treatment records 
regarding his PTSD disability from the VAMC 
in Salisbury North Carolina, dated August 
2010 to September 2010, and associated 
outpatient treatment records from the 
Columbia VAMC from October 2008 to the 
present.  To the extent there is an attempt 
to obtain records that is unsuccessful, the 
claims folder should contain documentation 
of the attempts made.  The Veteran and his 
representative should also be informed of 
the negative results, and should be given 
an opportunity to obtain the records.  

3.  After completion of the above-requested 
development, the Veteran should be afforded 
a VA examination to determine the current 
nature and severity level of his service-
connected PTSD disability.  The claims 
folder should be reviewed by the examiner 
prior to the examination.  All tests and 
studies deemed helpful by the examiner 
should be conducted in conjunction with the 
examination.  Specifically, the examiner is 
requested to note all clinical 
manifestations of the Veteran's service-
connected PTSD, and provide an opinion 
concerning the degree of occupational and 
social impairment resulting from the 
Veteran's service- connected PTSD, or, if 
this is not possible, the examiner should 
explain why it is not possible.  A complete 
rationale for any opinion expressed should 
be included in the examination report.

4.  Upon completion of the above-requested 
development, the AMC/RO should readjudicate 
the Veteran's increased rating claim for 
PTSD, taking into account any newly 
obtained evidence.  All applicable laws and 
regulations should be considered, including 
consideration of Rice v. Shinseki, 22 Vet. 
App. 447 (2009).  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.  The Veteran and his representative have 
the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2008) failure to cooperate by 
not attending the requested VA examination may result in an 
adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


